Title: To Thomas Jefferson from George Jefferson, 18 November 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 18th. Novr. 99.

I am duly favor’d with yours of the 15th. with the nine manifests therein mentioned; I am sorry they did not come sooner as the last of your Tobo. was shipped to day—13 Hhds: on board the Sloop Little Sam Capt. Dickey, & 13 on board the Sloop Nancy Capt. Oliphant—these with the six shipped to New York make up your quantity except one Hhd: which the Inspectors say is not in the warehouse although we have their receipt. they will of course be liable—we understand they have made many such blunders, by allowing negroes to ship Tobo. in their absence.
Mrs. Keys shall be shipped by the very first Vessel—they are at present scarce.
I have disposed of your Certfs: $:290–9. at 16/6 in the Pound is £71–15–10 which with the Interest £97–13–6 makes £159–9–4 & which I have informed Mr. Hanson I hold subject to his order, but have not yet heard from him.
I inclose you a receipt for the tax on Mr. Shorts Land—it was not returned previous to ’93, & could not be in ’96, as there was no Collector for the County for that year.
A list of your Tobo. shall be forwarded by next post being at present much hurried
I am Dear Sir Your Very humble servt.

Geo. Jefferson

